UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4144


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEROMEY KEITH MITCHELL, a/k/a Kaos,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever III,
Chief District Judge. (4:13-cr-00023-D-1)


Submitted:   September 10, 2014          Decided:   September 23, 2014


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeromey   Keith      Mitchell         appeals   his    sentence      after

pleading guilty to conspiracy to distribute and to possess with

intent to distribute 280 grams or more of cocaine base, six

counts of distributing cocaine base, and one count of possession

with intent to distribute cocaine base.                 On appeal, he contends

his sentence is substantively unreasonable.                 We affirm.

            We review a criminal sentence for reasonableness using

an abuse of discretion standard.                 United States v. McManus, 734
F.3d 315, 317 (4th Cir. 2013) (citing Gall v. United States, 552
U.S. 38, 51 (2007)).            We first consider whether the district

court     committed   a     significant           procedural      error,   such    as

improperly    calculating       the    Guidelines       range     or    inadequately

explaining the sentence imposed.                United States v. Allmendinger,

706 F.3d 330, 340 (4th Cir.), cert. denied, 133 S. Ct. 2747

(2013).      If the sentence is procedurally reasonable, we then

consider    whether   it   is    substantively        reasonable,       taking    into

account    the   totality       of    the       circumstances     and   giving    due

deference to the district court’s decision.                     Gall, 552 U.S. at

51.     We presume that a sentence within or below a properly

calculated Guidelines range is substantively reasonable.                      United

States v. Susi, 674 F.3d 278, 289 (4th Cir. 2012).

            In sentencing, the district court must first correctly

calculate the defendant’s Guidelines range.                     Allmendinger, 706
2
F.3d at 340.        The court is next required to give the parties an

opportunity to argue for what they believe is an appropriate

sentence, and the court must consider those arguments in light

of the factors set forth in 18 U.S.C. § 3553(a) (2012).                                  Id.

When imposing a sentence, the court must make and place on the

record    an    individualized          assessment      based     on     the      particular

facts of the case.          United States v. Carter, 564 F.3d 325, 328,

330 (4th Cir. 2009).          While a court must consider the statutory

factors     and    explain        its   sentence,        it     need     not      explicitly

reference       § 3553(a)    or     discuss      every       factor    on      the   record.

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

The   court     “should     set    forth   enough       to     satisfy      the    appellate

court that [it] has considered the parties’ arguments and has a

reasoned      basis   for    exercising       [its]      own    legal     decisionmaking

authority.”       Rita v. United States, 551 U.S. 338, 356 (2007).

               On appeal, Mitchell does not challenge the procedural

reasonableness of his sentence but contends that his 264-month

prison    sentence     is    substantively        unreasonable.             We     disagree.

The   district      court    correctly      calculated          that     his      Guidelines

range was 292 to 365 months and reasonably determined that a

sentence of 264 months, 28 months below the low end of the

range,    was     appropriate      based    on    its    thorough,        individualized

assessment of Mitchell’s case in light of his arguments and the

§ 3553(a) factors.          Based on a totality of the circumstances, we

                                            3
conclude that the district court did not abuse its discretion,

and we accord deference to its sentencing decisions.              See United

States v. Rivera-Santana, 668 F.3d 95, 106 (4th Cir. 2012).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     4